                                       Martha G. Bronitsky
                                Chapter 13 Standing Trustee
                               United States Bankruptcy Court
                      22320 Foothill Blvd #150, Hayward , CA 94541
                     Mail to: P.O. Box 5004, Hayward, CA 94540-5004
        Debtor Chapter 13 Plan Payments to: P.O. Box 88007, Chicago, IL 60680-1007
                                 Telephone: (510) 266-5580
                                    Fax: (510) 266-5589
   November 15, 2019

   Meyer Law Group Llp
   268 Bush St #3639
   San Francisco, CA 94104


   Chapter 13 Case No.: 16-41968-RLE13
   Re: Valerie Maritza Castaldi
   Based on an audit of this case, the Trustee has determined that the plan will not fund within
   the term of the confirmed plan.

   The case will run 62 months. This is 2 months over the 60 month term per the confirmed plan
   (Doc# 13). The reason(s) are:


   Creditor Name                  Claim#             Scheduled Amount          Claimed Amount
   CALIBER HOME LOANS              1                  $17,056.49                $18,673.87




   Failure to correct this/these issues could result in a Motion to Dismiss.

   Sincerely,

   /s/ Martha G. Bronitsky
   Martha G. Bronitsky
   Chapter 13 Standing Trustee
   CC:
   Valerie Maritza Castaldi
   4651 Wente Court
   Oakley, CA 94561

Case: 16-41968      Doc# 26      Filed: 11/15/19    Entered: 11/15/19 15:41:23       Page 1 of 1
